                    Case 20-14710       Doc 58-1     Filed 01/21/21     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MARYLAND
                                      (Greenbelt Division)

In re:                                               )
                                                     )
GOLD AND SILVER AUTO SALES, LLC                      )       Case No. 20-14710-TJC
                                                     )       Chapter 11
                      Debtor.                        )

                                   ORDER CONVERTING CASE

         UPON CONSIDERATION of the Motion filed by the Debtor and it appearing that good cause

exists for the granting of the requested relief, and for good cause having been shown, IT IS, by the

United States Bankruptcy Court for the District of Maryland,

         ORDERED: That the Debtor’s Motion be, and the same hereby is GRANTED; and it is further

         ORDERED: That this case be, and the same hereby is CONVERTED to a case under Chapter 7

of the Bankruptcy Code.

Copies to:

Steven H. Greenfeld, Esq.
Office of the U.S. Trustee

                                           END OF ORDER
